EXHIBIT 10.6





GUARANTY

dated as of
October 5, 2007

by

TATONKA OIL AND GAS, INC.

as Guarantor

for the benefit of

THE PURCHASERS REFERRED TO HEREIN

as the Lenders



--------------------------------------------------------------------------------



GUARANTY



                This GUARANTY (this “Guaranty”), dated as of October 5, 2007, is
made by TATONK OIL AND GAS, INC., a Colorado corporation (“Guarantor”), in favor
of the Purchasers named on Exhibit A to the Purchase Agreement (collectively,
“Lenders”).

                All capitalized terms appearing and not defined herein shall
have the same meanings ascribed to them in that certain Securities Purchase
Agreement, dated as of the date hereof (as hereafter amended or otherwise
modified, the “Purchase Agreement”), by and among Tatonka Oil and Gas Company,
Inc., a Colorado corporation (“Borrower”), Guarantor, and the Lenders.

W I T N E S E T H:

                WHEREAS, the Borrower has requested the Lenders to make loans to
it in the aggregate principal amount of up to $400,000 (the “Loans”) in
accordance with the Purchase Agreement;

                WHEREAS, the Loans will be evidenced by the Notes;

                WHEREAS, Guarantor is the parent corporation of the Borrower,
and Guarantor will benefit from the making of the Loans;

                WHEREAS, to induce the Lenders to make the Loans pursuant to the
Purchase Agreement, and to accept the Notes, the Guarantor has agreed to execute
and deliver this Guaranty to be binding upon the Guarantor and its successors
and assigns;

                WHEREAS, the Lenders are unwilling to extend credit to the
Borrower unless this Guaranty is executed by the Guarantor and delivered to the
Lenders; and

                WHEREAS, it is a condition to the obligations of the Lenders to
make the Loans to the Borrower pursuant to the Purchase Agreement that this
Guaranty is executed by the Guarantor and delivered to the Lenders.

                NOW, THEREFORE, in consideration of the Loans to the Borrower,
in order to induce the Lenders to execute and deliver the Purchase Agreement and
to accept the Notes, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Guarantor, for itself and
its successors and assigns, hereby covenants and agrees with the Lenders, for
the benefit of the Lenders and their successors and assigns, as follows:

                1. Guaranty Obligations. “Guaranty Obligations” shall mean the
prompt, absolute and unconditional payment in full of the following:

                                (a) the aggregate outstanding principal amount
of the Loans;

                                (b) all interest on the aggregate outstanding
principal amount of the Loans; and



1



--------------------------------------------------------------------------------

                                (c) all other amounts due and payable by the
Borrower under the Notes and the other Transaction Documents.

                2. Guaranty. The Guarantor unconditionally and irrevocably
guarantees the Guaranty Obligations to the Lenders. If an “Event of Default”
under any Note occurs, the Guarantor shall, within five (5) days following
written notice from any Lender to Guarantor demanding payment hereunder, pay to
such Lender, in immediately available funds, such amount of the Guaranty
Obligations as such Lender shall specify in such notice.

                3. Representations, Warranties and Covenants of Guarantor.
Guarantor hereby represents, warrants and covenants to the Lenders as follows:

                                (a) Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Colorado and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Guarantor is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect.

                                (b) Guarantor has the requisite corporate power
and authority to enter into and perform this Guaranty, and each other agreement
and document contemplated hereby. The execution, delivery and performance of
this Guaranty by Guarantor and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of Guarantor, its
Board of Directors or its stockholders is required. This Guaranty has been duly
executed and delivered by Guarantor, and constitutes a valid and binding
obligation of Guarantor enforceable against Guarantor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

                                (c) Guarantor is not insolvent, and Guarantor
will not be rendered insolvent by execution of this Guaranty or any other
Transaction Document to which Guarantor is a party or by the consummation of the
transactions contemplated hereby or thereby.

                                (d) The consummation of the transactions
contemplated hereby and the performance by Guarantor of its obligations under
this Guaranty or any other Transaction Document to which Guarantor is a party
will not result in any breach of, give rise to a lien under, or constitute a
default under, any mortgage, deed of trust, lease, bank loan or credit
agreement, any operating agreement, partnership agreement, corporate charter,
bylaws, shareholder agreement or other agreement or instrument to which
Guarantor is a party or by which Guarantor or its properties or assets may be
bound or affected.

2

--------------------------------------------------------------------------------

                                (e) Except as disclosed in writing to the
Lenders, there are no actions, suits or proceedings pending, or, to the
knowledge of Guarantor, threatened against or affecting Guarantor, at law or in
equity, before or by any governmental authority, and Guarantor is not subject
to, in default of or in violation with respect to any order, writ, injunction,
decree or demand of any court or any governmental authority that could
materially adversely affect Guarantor’s obligations hereunder.

                                (f) Guarantor is deriving or expects to derive a
financial or other advantage from each and every obligation incurred by the
Borrower to the Lenders.

                                (g) Guarantor hereby acknowledges receipt of
copies of, and hereby approves, the Purchase Agreement and the other Transaction
Documents.

                                (h) Guarantor acknowledges and agrees that the
Lenders may apply any payments (other than payments made by Guarantor hereunder)
or recoveries received after a default under any of the Transaction Documents to
principal, interest, fees, expenses and other sums due with respect to the Loans
in such order as may be provided in the Purchase Agreement or the other
Transaction Documents or, to the extent not so provided, in such order as the
Lenders, in their sole discretion, may elect.

                4. Waiver of Election of Remedies. Guarantor waives (to the
extent permitted by law) any right to require or compel any Lender to (a)
proceed against the Borrower or any other guarantor; (b) proceed against or
exhaust any security for the Loans or the Guaranty Obligations; or (c) pursue
any other remedy in any Lender’s power whatsoever; and failure of the Lenders to
do any of the foregoing shall not exonerate, release or discharge Guarantor from
its absolute, unconditional and independent liabilities to the Lenders
hereunder. Guarantor hereby waives (to the extent permitted by law) any and all
legal requirements that any Lender shall institute any action or proceedings at
law or in equity against the Borrower or anyone else in respect of the Loans or
the Purchase Agreement or any other Transaction Document or resort to or seek to
realize upon any security held by any Lender, as a condition precedent to
bringing an action against Guarantor upon this Guaranty.

                5. Right of Separate Actions. Each Lender may bring and
prosecute a separate action against Guarantor to enforce the Guarantor’s
liabilities hereunder, whether or not any action is brought against any other
person and whether or not any other person is joined in any such action or
actions. Nothing shall prohibit any Lender from exercising its rights against
Guarantor, the Borrower, or any other person, simultaneously, jointly and/or
severally.

                6. Waiver of Rights of Subrogation. Guarantor hereby irrevocably
waives any rights to be subrogated to the rights of the Lenders with respect to
the Guaranty Obligations and the Notes or any other Transaction Document.
Guarantor hereby agrees that Guarantor will not institute or take any action
seeking reimbursement against the Borrower or any other guarantor until such
time as the Lenders shall have received payment in full in cash in satisfaction
of all the obligations of the Borrower under the Notes and the other Transaction
Documents. No failure on the part of any Lender to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by any Lender

3

--------------------------------------------------------------------------------

of any right, remedy or power hereunder preclude any other or future exercise of
any other right, remedy or power.

                7. Waiver of Notice, Consent, etc.

                                (a) This Guaranty shall be construed as a
continuing, absolute and unconditional guaranty of payment.

                                (b) Guarantor hereby waives acceptance and
notice of acceptance of this Guaranty by the Lenders and notice of presentment,
demand, protest, notice of protest and of dishonor, notices of default and all
other notices relative to this Guaranty of every kind and description now or
hereafter provided by any agreement between the Borrower and the Lenders or any
statute or rule of law, except those specifically required by this Guaranty.

                                (c) Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the obligations of the
Borrower under any of the Transaction Documents. The obligations of the Borrower
under any of the Transaction Documents, and each of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Guaranty and all dealings between the Borrower and the Lenders shall likewise be
conclusively presumed to have been made or consummated in reliance upon this
Guaranty.

                                (d) Guarantor hereby agrees that the terms,
covenants and provisions contained in the Purchase Agreement, the Notes or in
any other Transaction Document may be altered, extended, modified, waived,
released or cancelled by the Lenders, and the Guarantor agrees that this
Guaranty and Guarantor’s liability hereunder shall be in no way affected,
diminished or released by any such alteration, extension, modification, release,
waiver or cancellation.

                8. No Discharge; Remedies Cumulative. Guarantor shall not be
discharged, released or exonerated, in any way, from Guarantor’s absolute,
unconditional and independent liabilities hereunder, even though any rights or
defenses that Guarantor may have against the Lenders or others may be destroyed,
diminished or otherwise affected by:

                                (a) any declaration by any Lender of a default
in respect of any of the obligations of the Borrower under any of the
Transaction Documents;

                                (b) the exercise by any Lender of any rights or
remedies against the Borrower, Guarantor (“Loan Party”) or any other person;

                                (c) the failure of any Lender to exercise any
rights or remedies against the Borrower, any Loan Party or any other person;

                                (d) any bankruptcy or reorganization of the
Borrower or the voluntary or involuntary participation by the Borrower in any
settlement or composition for the benefit of such Borrower’s creditors either in
liquidation, readjustment, receivership, bankruptcy or otherwise;

                                (e) the release of any other guarantor by
agreement, operation of law or otherwise; or

4

--------------------------------------------------------------------------------

                                (f) any such action by any Lender that would
release or limit the liability of any guarantor to the Lenders even if the
effect of that action is to deprive the Guarantor of the right to collect
reimbursement from the Borrower or any other guarantor for any sums paid to the
Lenders.

All rights and remedies of the Lenders hereunder or under any of the Transaction
Documents shall be cumulative and may be exercised singularly or concurrently.
The rights of the Lenders under this Guaranty are in addition to and not in
diminution of the rights of the Lenders under any other Transaction Document.

                9. Entire Agreement; Modification and Waiver. This Guaranty
represents the entire agreement among the Guarantor and the Lenders with respect
to the matters referred to herein and therein together with the Purchase
Agreement to the extent referenced herein, and no waiver or modification hereof
or thereof shall be effective unless in writing and signed by the party against
whom enforcement of the same is sought.

                10. Governing Law; Venue. THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES AND OTHER PERSONS BENEFITTED HEREUNDER SHALL BE
CONSTRUED, ENFORCED, AND INTERPRETED ACCORDING TO THE LAWS OF THE STATE OF
COLORADO, APPLICABLE TO CONTRACTS MADE IN AND PERFORMED IN THE STATE OF
COLORADO, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICT OF LAWS. Guarantor (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Northern District of Texas and the courts of the
State of Texas located in Dallas, Texas, for the purposes of any suit, action or
proceeding arising out of or relating to this Guaranty or the transactions
contemplated hereby, and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper.

                11. Successors and Assigns. This Guaranty shall be binding upon
the Guarantor and upon its successors and assigns, and shall inure to the
benefit of each Lender and its successors and assigns; provided, however, that
this Guaranty shall not be assignable by Guarantor without the written consent
of all Lenders.

                12. Time of the Essence. Time shall be of the essence with
regard to the performance by Guarantor of its obligations under this Guaranty.

                13. Singular and Plural. As used in this Guaranty, the singular
shall include the plural as the context requires, and the masculine, feminine
and neuter pronouns shall each include the other as the context requires.

                14. Waiver of Trial by Jury. GUARANTOR HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF OR IN ANY WAY CONNECTED TO THE LOANS, THIS
GUARANTY OR ANY OF THE OTHER TRANSACTION DOCUMENTS.

5

--------------------------------------------------------------------------------

                15. Severability. If any term or provision of this Guaranty or
any application thereof shall be held to be invalid, illegal or unenforceable,
the remainder of this Guaranty and any other application of such term or
provision shall not be affected thereby.

                16. Enforcement Expenses. Guarantor hereby agrees to pay all
reasonable out-of-pocket costs and expenses of the Lenders in connection with
the enforcement of this Guaranty and any amendment, waiver or consent relating
hereto (including, without limitation, the fees and disbursements of counsel
employed by any Lender).

                17. Headings. The headings in this Guaranty are for purposes of
reference only and shall not limit or define the meaning hereof.

                IN WITNESS WHEREOF, this Guaranty has been executed by the
undersigned as of the date first above written.

Guarantor:

TATONKA OIL AND GAS, INC.

By:__________________________________

Name:
Title:



6



--------------------------------------------------------------------------------